Citation Nr: 0939361	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  07-05 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 
1968.  He died in February 2005.  The appellant is his 
surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision by the Phoenix, 
Arizona Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for the cause of the Veteran's death.

The appellant presented testimony at a personal hearing in 
September 2008 before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript was attached to the claims 
file.  The claim was remanded in November 2008 for further 
development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the 
Veteran's death.  

As discussed in the November 2008 Remand, to establish 
service connection for the cause of a veteran's death, 
evidence must show that disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to cause death.  For a service- connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but, rather, 
there must have been a causal connection.  38 C.F.R. § 3.312.

Under certain circumstances, service connection for certain 
specified diseases, including chloracne, may be presumed if a 
veteran was exposed during service to certain herbicides, 
including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309(e).  If a veteran was exposed to Agent Orange 
or another herbicide agent, service connection for chloracne 
will be presumed if it became manifest to a degree of 10 
percent disabling or more within one year after the last date 
on which the veteran was exposed to an herbicide agent during 
service. 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who 
served on active duty in the Republic of Vietnam during the 
period from January 9, 1962 to May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during service.  
38 C.F.R. § 3.307(a)(6)(iii).

The appellant reports that the Veteran was diagnosed with the 
skin disorder chloracne within a few months after he returned 
from service in Vietnam.  The Veteran died from another skin 
disorder, metastatic melanoma.  

In response to a request for more information regarding 
medical treatment shortly after service in Vietnam, the 
appellant replied in a letter received in January 2009 that 
the treating physician(s) for the Veteran's skin disorder 
shortly after returning home from Vietnam had passed away and 
all records have been destroyed.  The record does include a 
VA treatment records showing a diagnosis of acneform papules 
on the face (e.g., September 2002 record).  

In the Board's Remand issued in November 2008, the claims 
file was to be provided to an appropriate VA physician for 
review and a medical opinion.  Although a supplemental 
statement of the case issued in May 2009 indicates that a VA 
examiner's file review was conducted in February 2009 at the 
VA Medical Center in Phoenix, a copy of that review and any 
opinion offered is not contained in the claims folder and 
thus, the Board is unable to review that evidence.  
Therefore, the claim is remanded for the RO to associate a 
copy of the February 2009 file review by a VA examiner with 
the claims file.  

In September 2009, the appellant submitted evidence directly 
to the Board with a waiver of review by the agency of 
original jurisdiction.  However, as the claim is being 
remanded, the RO should consider the additional evidence not 
previously reviewed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Secure a copy of the VA examiner's 
file review conducted February 23, 2009, 
by the VA Medical Center in Phoenix, 
Arizona and associate it with the claims 
file.  

If the February 23, 2009, file review 
cannot be located, then provide the 
appellant's claims file to an appropriate 
VA physician for review.  Ask the 
physician to provide an opinion as to 
whether it is at least as likely as not 
that the metastatic melanoma that caused 
the Veteran's death was proximately due to 
or the result of any chloracne that was 
present following the Veteran's service in 
Vietnam.  

2.  Then, readjudicate the claim, to 
include the evidence received after the 
Board remand in November 2008.  If the 
decision remains adverse to the appellant, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

